Citation Nr: 0835980	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  He died in February 2003.  The appellant in this case 
is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the cause of the 
veteran's death.  

In April 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  

In August 2007, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in February 2003 from esophageal 
carcinoma.  

2.  At the time of his death, service connection was in 
effect for residuals of a gunshot wound to the left knee, 
rated as 20 percent disabling; and adenocarcinoma of the 
prostate, rated as 20 percent disabling.  The veteran's 
combined disability rating was 40 percent from August 1, 
1997.

3.  The most probative evidence indicates that a service-
connected disability did not cause or contribute materially 
or substantially to the veteran's death, nor does it 
establish that the cause of his death was otherwise related 
to service. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, including the information and 
evidence she is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, a VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, in an August 2007 letter, the RO satisfied VA's 
VCAA notification duties to the appellant.  The content of 
the letter included notice as to evidence needed to 
substantiate a claim of service connection, including 
establishing a disability rating and effective date.  
Dingess, 19 Vet. App. at 484.  The letter also discussed the 
criteria for an award of service connection for the cause of 
the veteran's death.  Hupp, 21 Vet. App. at 352.  

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the initial 
adjudication, the procedural defect was cured as after the RO 
provided the content-complying August 2007 VCAA notice, the 
RO then reconsidered the claims, as evidenced by the August 
2008 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  For the reasons 
discussed above, the Board finds that VA has fulfilled its 
VCAA notification duties to the appellant to the extent 
necessary.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
specifically identified by the appellant or by the veteran 
during his lifetime.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2007).  There is no indication 
of available, outstanding records relevant to any issue 
adjudicated in this decision.  

The Board further finds that a medical opinion is not 
necessary in this case.  See Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008) (regarding duty to assist in DIC cases).  
Given the evidence of record, there is no reasonable possibly 
that such an opinion would aid the appellant in 
substantiating her claim.  As set forth below, the medical 
evidence of record shows that the veteran's fatal esophageal 
cancer was first diagnosed in 2001, approximately 45 years 
after his separation from service.  It was not present during 
his period of active service or within the first post service 
year, nor is there any indication that the veteran's fatal 
esophageal cancer was causally related to his active service 
or any service-connected disability.  While the appellant 
contends that the veteran's service-connected prostate cancer 
recurred, causing his fatal esophageal cancer, the medical 
evidence of record shows that his service-connected prostate 
cancer had not recurred since his 1997 prostatectomy.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  The appellant has not argued otherwise.  


Background

The veteran's service medical records show that in November 
1965, he was treated after he accidentally shot himself in 
the left knee with a .45 caliber pistol.  The remaining 
service medical records are negative for pertinent complaints 
or abnormalities.  At his February 1966 military separation 
medical examination, the veteran's mouth and throat were 
normal.  

The veteran's service personnel records show that he served 
in the Republic of Vietnam for approximately one year, a 
portion of which occurred during the Vietnam era.  

In October 1968, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a gunshot wound to the left knee.  His 
application is silent for mention of any other disability, as 
is medical evidence received in support of the claim.  In 
fact, at a VA medical examination conducted in December 1968, 
the veteran's throat was found to be normal.  

In a January 1969 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left knee 
and assigned an initial 10 percent rating.  In a January 1978 
rating decision, the RO increased the rating for the 
veteran's left knee disability to 20 percent.  

In October 1997, the veteran submitted a claim of service 
connection for prostate cancer.  Medical records obtained in 
support of the claim show that in January 1997, the veteran 
underwent a radical retropubic prostatectomy secondary to a 
diagnosis of adenocarcinoma of the prostate.  In a September 
1997 letter, the veteran's physician indicated that the 
veteran was currently disease free, although he would remain 
at an increased risk for recurrence.  

In a February 1998 rating decision, the RO granted service 
connection for residuals of prostatic adenocarcinoma, 
pursuant to presumptive Agent Orange provisions.  The RO 
assigned a 100 percent rating from January 7, 1997, and a 20 
percent rating from August 1, 1997.  The veteran's combined 
disability rating was 40 percent, effective August 1, 1997.  

VA and private clinical records show that in September 2001, 
the veteran was diagnosed as having esophageal cancer with 
metastasis to the celiac plexus and liver.  He thereafter 
underwent high dose palliative radiation and concomitant 
chemotherapy.  In September 2002, an MRI revealed metastasis 
to the brain.  Other tests, unfortunately, showed recurrence 
of the esophageal tumor, liver metastasis, and celiac 
metastasis, as well as pulmonary lesions.  Records pertaining 
to the veteran's treatment for metastatic esophageal cancer 
note a history of prostate cancer in 1997, but indicate that 
there had been no evidence of a recurrence of the disease 
since that time.  

In February 2003, the veteran died.  According to his 
certificate of death, the cause of death was esophageal 
carcinoma.  

The following month, the appellant submitted an application 
for DIC benefits based on service connection for the cause of 
the veteran's death.  She indicated that although the 
veteran's physicians never indicated as such, it was her 
belief that the veteran's prostate cancer had returned, 
resulting in cancer in the esophagus, liver, brain and lungs.  

In April 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  She reiterated her 
belief that the veteran's service-connected prostate cancer 
had recurred, spreading to his esophagus, liver and lungs.  



Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310 (2007).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

The Secretary of VA has specifically determined that 
presumptive service connection is not warranted for 
gastrointestinal tumors, including cancer of the esophagus.  
This determination is based upon the findings of the National 
Academy of Sciences that there is "no association" between 
gastrointestinal tumors such as esophageal cancer and 
exposure to herbicides.  See 72 Fed. Reg. 32,395--32,407 
(June 12, 2007).

In addition to the presumptive regulations, a claimant may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2007).  However, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).


Analysis

After a careful review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  

The record in this case shows that the veteran died in 
February 2003 from esophageal carcinoma.  As discussed in 
detail above, the record on appeal contains no indication, 
nor does the appellant contend, that the veteran's esophageal 
carcinoma was present during his period of active service or 
manifest to a compensable degree within one year of 
separation from active service.  In fact, the record shows 
that the veteran was first diagnosed as having esophageal 
carcinoma in September 2001, approximately 45 years after his 
separation from service.  

The Board has considered that service connection may be 
granted for any disease diagnosed after discharge from active 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the veteran's fatal esophageal cancer and 
any his active service, any incident therein, or any service-
connected disability, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also 38 
C.F.R. § 3.310 (2007).  In this case, however, the record 
contains no probative evidence of a link between esophageal 
cancer, the disability shown to have caused the veteran's 
death, and his active service, any incident therein, or any 
service-connected disability.  

In that regard, the Board has considered the appellant's 
contentions that to the effect that the veteran's service-
connected prostate cancer recurred, spreading to his 
esophagus.  However, there is no probative evidence which 
supports the appellant's assertions.  Indeed, the medical 
evidence of record shows that the veteran's service-connected 
prostate cancer was successfully treated in 1997 and did not 
recur.  While the Board does not doubt the sincerity of the 
appellant's opinion, because the record does not establish 
that she possesses a recognized degree of medical knowledge, 
she lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the presumptive Agent Orange 
provisions, but notes that because esophageal cancer is not 
among the disabilities listed in 38 C.F.R. § 3.309(e), 
presumptive service connection for esophageal cancer due to 
Agent Orange exposure is not warranted.  Indeed, the 
Secretary has determined, based on studies from the National 
Academy of Sciences, that there is no association between 
exposure to Agent Orange and the development of esophageal 
cancer.  

The Board has considered that the record on appeal shows that 
the veteran's esophageal cancer metastasized to his lungs and 
liver.  While other cancers, including respiratory and liver 
cancers, are among the enumerated diseases associated with 
Agent Orange exposure, VA's General Counsel has held that 
presumptive service connection may not be established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure if the cancer developed as the result of 
metastasis of a cancer that is not associated with herbicide 
exposure.  See VAOPGCPREC 18-97, published at 62 Fed. Reg. 
37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 
(1997) (holding that the presumption of service connection 
for lung cancer was rebutted by medical evidence showing that 
it was metastatic and not primary).  Such is the situation 
here.  The medical evidence consistently describes the 
veteran's lung and liver cancer as metastatic.  There is no 
indication that either cancer was primary.

The Board has also considered whether any of the veteran's 
other previously service-connected disabilities caused or 
contributed to his death, including his service-connected 
prostate cancer and residuals of a gunshot wound to the left 
knee.  A review of the medical evidence, however, shows that 
none of the veteran's service-connected disabilities has been 
implicated as either a primary or contributory cause of his 
death.  Moreover, there is no indication that any of the 
veteran's service-connected disabilities rendered him 
materially less capable of resisting the effects of his fatal 
esophageal cancer.  38 C.F.R. § 3.312(c)(3) (2007).  

For the reasons discussed above, the Board finds that the 
record does not show that any service-connected disability 
was a principal or contributory cause of the veteran's death, 
nor was the cause of his death in any way etiologically 
linked to active service or any service-connected disability.  
Although the Board is very sympathetic with the appellant's 
loss of her husband, absent such evidence, there is no basis 
upon which to award service connection for the cause of the 
veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated  
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, for the reasons 
and bases discussed above, the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and therefore 
the claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


